 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORI JOHNSON, et al.,                              No. 1:19-cv-00237-DAD-SAB
12                       Plaintiffs,
13            v.                                         ORDER TO SHOW CAUSE WHY THIS
                                                         ACTION SHOULD NOT BE DISMISSED
14    CITY OF ATWATER, et al.,                           FOR FAILURE TO OBEY A COURT ORDER
                                                         AND FAILURE TO PROSECUTE
15                       Defendants.
                                                         (Doc. No. 24)
16

17

18           On June 14, 2019, United States Magistrate Judge Stanley A. Boone issued findings and

19   recommendations, recommending that the operative complaint in this action be dismissed, but

20   also recommending that plaintiffs be granted leave to file an amended complaint. (Doc. No. 21.)

21   On September 5, 2019, the undersigned adopted those findings and recommendations in full.

22   (Doc. No. 24.) In doing so, the court directed plaintiffs to file their amended complaint within ten

23   days, and warned plaintiffs that failure to do so would result in dismissal of this action for failure

24   to prosecute and failure to obey a court order. (Doc. No. 24.) More than ten days have passed

25   since the issuance of that order, and to date, no amended complaint has been filed.

26   /////

27   /////

28   /////
                                                         1
 1          Therefore, within seven days from the date of service of this order, plaintiffs are directed

 2   to show cause in writing as to why this action should not be dismissed. Plaintiffs may discharge

 3   this order by filing an amended complaint in accordance with the court’s prior orders.

 4   IT IS SO ORDERED.
 5
        Dated:     September 19, 2019
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
